Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on July 13, 2022 for patent application 16/878,026.
Status of Claims
2.	Claims 1-20 were examined in the previous office action dated June 17, 2022. As a response to the June 17, 2022 office action, Applicant has Amended claims 1, 8, 9, and 15.
Claim 1-20 are now presented for examination in this Office Action. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Publication Number: 2016/0266560) in view of Lovicott et al. (U.S. Publication Number: 2017/0219239).
As to independent claim 1, Chou discloses a method, comprising: 
supplying power to a cooling device of a computing system (e.g., computing nodes that are cooled by one group of cooling fans) (see Paragraph [0006]), the cooling device comprising a rotatable component (e.g., cooling fans can actively exhaust hot air from chassis 104) and a tachometer signal line for reporting information associated with the speed of rotation of the rotatable component (e.g., fan speed tachometer signals indicate whether the cooling fan is running and its speed) (see Paragraph [0040]); 
receiving an encoded signal (e.g., encoding or carrying instructions for execution by the machine) (see Paragraph [0058]) from the cooling device via the tachometer signal line (e.g., fan speed feedback e.g., tachometer signals) (see Paragraph [0047]); and 
obtaining cooling device identification information based on the received encoded signal (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).

But does not specify wherein the encoded signal includes cooling device identification information. Lovicott teaches wherein the encoded signal includes cooling device identification information (e.g., system control engine 304 may be able to detect fan devices from different fan vendors, as well as different generation fans from the same fan vendors, that operate at substantially different speeds in response to similar control signals, and thus may operate each of those fan devices to provide desired cooling levels (see Lovicott: Paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cooling device of Chou by incorporating the identification information as taught by Lovicott because fans from different fan vendors, as well as different generation fans from the same fan vendors, operated at substantially different speeds. (see Lovicott: Paragraph [0017]).

As to independent claim 8, Chou discloses a system, comprising: 
a chassis (e.g., chassis 104) (see Paragraph [0029] and Figure 1); 
a cooling device installed within the chassis (e.g., cooling fans can actively exhaust hot air from chassis 104), the cooling device comprising a rotatable component (e.g., cooling fans 114, 116, 118, and 120) (see Paragraph [0031]) and a tachometer signal line for reporting information associated with the speed of rotation of the rotatable component (e.g., fan speed tachometer signals indicate whether the cooling fan is running and its speed) (see Paragraph [0040]); 
one or more data processors coupled to the cooling device (e.g., computing nodes that are cooled by one group of cooling fans) (see Paragraph [0006]); and 
a non-transitory computer-readable storage medium containing instructions which, when executed by the one or more data processors, causes the one or more data processors to perform operations including (e.g., Computing Device 202 can include more nodes in addition to node #1 204 and node #2 206 that can share cooling fan #1 214, cooling fan #2 216 and cooling fan #3 218 via the techniques described) (see Paragraph [0041]): 
receiving an encoded signal (e.g., encoding or carrying instructions for execution by the machine) (see Paragraph [0058]) from the cooling device via the tachometer signal line (e.g., fan speed feedback e.g., tachometer signals) (see Paragraph [0047]); and 
obtaining cooling device identification information based on the received encoded signal (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).

But does not specify wherein the encoded signal includes cooling device identification information. Lovicott teaches wherein the encoded signal includes cooling device identification information (e.g., system control engine 304 may be able to detect fan devices from different fan vendors, as well as different generation fans from the same fan vendors, that operate at substantially different speeds in response to similar control signals, and thus may operate each of those fan devices to provide desired cooling levels (see Lovicott: Paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cooling device of Chou by incorporating the identification information as taught by Lovicott because fans from different fan vendors, as well as different generation fans from the same fan vendors, operated at substantially different speeds. (see Lovicott: Paragraph [0017]).

As to independent claim 15, Chou discloses a method, comprising: 
receiving power at a cooling device of a computing system (e.g., computing nodes that are cooled by one group of cooling fans) (see Paragraph [0006]), the cooling device comprising a rotatable component (e.g., cooling fans can actively exhaust hot air from chassis 104) and a tachometer signal line for reporting information associated with the speed of rotation of the rotatable component (e.g., fan speed tachometer signals indicate whether the cooling fan is running and its speed) (see Paragraph [0040]); 
and outputting an encoded signal (e.g., encoding or carrying instructions for execution by the machine) (see Paragraph [0058]) via the tachometer signal line (e.g., fan speed feedback e.g., tachometer signals) (see Paragraph [0047]), and wherein the encoded signal, when received, is decodable to determine identification information associated with the cooling device (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).

But does not specify wherein the encoded signal includes cooling device identification information. Lovicott teaches wherein the encoded signal includes cooling device identification information (e.g., system control engine 304 may be able to detect fan devices from different fan vendors, as well as different generation fans from the same fan vendors, that operate at substantially different speeds in response to similar control signals, and thus may operate each of those fan devices to provide desired cooling levels (see Lovicott: Paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cooling device of Chou by incorporating the identification information as taught by Lovicott because fans from different fan vendors, as well as different generation fans from the same fan vendors, operated at substantially different speeds. (see Lovicott: Paragraph [0017]).

As to dependent claim 2, the combination of Chou and Lovicott teaches the method of claim 1, wherein Chou teaches receiving the encoded signal from the cooling device via the tachometer signal line occurs for a preset duration, the method further comprising receiving tachometer data via the tachometer signal line after expiration of the preset duration, wherein the tachometer data is based on the speed of rotation of the rotatable component (e.g., pulse width modulation) (see Paragraph [0053] and Figure 5).
As to dependent claim 3, the combination of Chou and Lovicott teaches the method of claim 1, wherein Chou teaches the encoded signal comprises false tachometer data that is not based on the speed of rotation of the rotatable component (e.g., logic controller can select a PWM signal associated with a highest PWM duty cycle or a highest fan duty request) (see Paragraph [0051]).
As to dependent claim 4, the combination of Chou and Lovicott teaches the method of claim 1, wherein Chou teaches obtaining cooling device identification information based on the received encoded signal comprises: accessing an encoding schema; and determining the cooling device identification information by decoding the encoded signal using the encoding schema (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).
As to dependent claim 5, the combination of Chou and Lovicott teaches the method of claim 1, further Chou teaches comprising adjusting one or more settings associated with operation of the cooling device based on the cooling device identification information (e.g., optimized fan control to achieve cooling flexibility and power efficiency) (see Paragraph [0007]).
As to dependent claim 6, the combination of Chou and Lovicott teaches the method of claim 1, further Chou teaches comprising transmitting a trigger signal to the cooling device, wherein the trigger signal, when received by the cooling device, initiates transmission of the encoded signal (e.g., logic controller can transmit the selected first PWM signal to the computer fans in thermal zone #1 so that the computer fans can operate at a fan speed corresponding to the selected first PWM signal; logic controller can transmit the selected second PWM signal to the computer fans in thermal zone #2 so that the computer fans can operate at a fan speed corresponding to the selected second PWM signal) (see Paragraph [0055]).
As to dependent claim 7, the combination of Chou and Lovicott teaches the method of claim 1, wherein Chou teaches the cooling device identification information comprises vendor identification of the cooling device (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).
As to dependent claim 9, the combination of Chou and Lovicott teaches the system of claim 8, wherein Chou teaches receiving the encoded signal from the cooling device via the tachometer signal line occurs for a preset duration, the operations further comprising receiving tachometer data via the tachometer signal line after expiration of the preset duration, wherein the tachometer data is based on the speed of rotation of the rotatable component (e.g., pulse width modulation) (see Paragraph [0053] and Figure 5).
As to dependent claim 10, the combination of Chou and Lovicott teaches the system of claim 8, wherein Chou teaches the encoded signal comprises false tachometer data that is not based on the speed of rotation of the rotatable component (e.g., logic controller can select a PWM signal associated with a highest PWM duty cycle or a highest fan duty request) (see Paragraph [0051]).
As to dependent claim 11, the combination of Chou and Lovicott teaches the system of claim 8, wherein Chou teaches obtaining cooling device identification information based on the received encoded signal comprises: accessing an encoding schema; and determining the cooling device identification information by decoding the encoded signal using the encoding schema (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).
As to dependent claim 12, the combination of Chou and Lovicott teaches the system of claim 8, further Chou teaches comprising adjusting one or more settings associated with operation of the cooling device based on the cooling device identification information (e.g., optimized fan control to achieve cooling flexibility and power efficiency) (see Paragraph [0007]).
As to dependent claim 13, the combination of Chou and Lovicott teaches the system of claim 8, further Chou teaches comprising transmitting a trigger signal to the cooling device, wherein the trigger signal, when received by the cooling device, initiates transmission of the encoded signal (e.g., logic controller can transmit the selected first PWM signal to the computer fans in thermal zone #1 so that the computer fans can operate at a fan speed corresponding to the selected first PWM signal; logic controller can transmit the selected second PWM signal to the computer fans in thermal zone #2 so that the computer fans can operate at a fan speed corresponding to the selected second PWM signal) (see Paragraph [0055]). 
As to dependent claim 14, the combination of Chou and Lovicott teaches the system of claim 8, wherein Chou teaches the cooling device identification information comprises vendor identification of the cooling device (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).
As to dependent claim 16, the combination of Chou and Lovicott teaches the method of claim 15, wherein Chou teaches outputting the encoded signal via the tachometer signal line occurs for a preset duration, the method further comprising outputting tachometer data via the tachometer signal line after expiration of the preset duration, wherein the tachometer data is based on the speed of rotation of the rotatable component (e.g., pulse width modulation) (see Paragraph [0053] and Figure 5).
As to dependent claim 17, the combination of Chou and Lovicott teaches the method of claim 15, wherein Chou teaches the encoded signal comprises false tachometer data that is not based on the speed of rotation of the rotatable component (e.g., logic controller can select a PWM signal associated with a highest PWM duty cycle or a highest fan duty request) (see Paragraph [0051]).
As to dependent claim 18, the combination of Chou and Lovicott teaches the method of claim 15, wherein Chou teaches the encoded signal is associated with a preset encoding schema such that the encoded signal is decodable using the preset encoding schema to determine the identification information associated with the cooling device (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).
As to dependent claim 19, the combination of Chou and Lovicott teaches the method of claim 15, further Chou teaches comprising receiving a trigger signal, wherein outputting the encoded signal occurs in response to receiving the trigger signal (e.g., logic controller can transmit the selected first PWM signal to the computer fans in thermal zone #1 so that the computer fans can operate at a fan speed corresponding to the selected first PWM signal; logic controller can transmit the selected second PWM signal to the computer fans in thermal zone #2 so that the computer fans can operate at a fan speed corresponding to the selected second PWM signal) (see Paragraph [0055]).
As to dependent claim 20, the combination of Chou and Lovicott teaches the method of claim 15, wherein Chou teaches the identification information associated with the cooling device comprises vendor identification of the cooling device (e.g., logic controller can receive multiple control signals from multiple computing nodes, each of the control signals being associated with a fan duty request, which is a request for a fan duty needed to keep a related computing node operating within a predetermined temperature range) (see Paragraph [0005]).

Response to Arguments
5.	Applicant’s arguments and amendments filed July 13, 2022 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lambert et al. (U.S. Publication Number: 2019/0390864) teaches fan typing and anomaly detection.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117